 1

 2

 3
                                                                        JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   LA FLOWER STREET
     APARTMENTS, LP,                               Case No. CV 20-01831-SVW (RAOx)
12
                         Plaintiff,
13                                                 ORDER REMANDING ACTION
            v.                                     AND DENYING REQUEST TO
14                                                 PROCEED IN FORMA PAUPERIS
     URIOSTE,
15
                         Defendant.
16

17

18
                                              I.

19
                                FACTUAL BACKGROUND

20
           Plaintiff LA Flower Street Apartments, LP (“Plaintiff”) filed an unlawful

21
     detainer action in Los Angeles County Superior Court against Defendants Luis

22
     Urioste and Does 1 to 10 (“Defendants”). Notice of Removal (“Removal”) and

23
     Attached Complaint (“Compl.”), Dkt. No. 1. Defendants are allegedly occupants of

24
     real property owned by Plaintiff and located in Los Angeles, California.

25
     Compl. ¶¶ 1-6. Plaintiff filed the unlawful detainer action seeking forfeiture of the

26
     rental agreement, monetary damages, and reasonable attorney fees. Id. at ¶ 17.

27
           Defendant Urioste filed a Notice of Removal on February 26, 2020, invoking

28
     the Court’s federal question jurisdiction. Removal at 2-3.
 1         Defendant also filed a request to proceed in forma pauperis. Dkt. No. 3.
 2                                              II.
 3                                       DISCUSSION
 4         Federal courts are courts of limited jurisdiction, having subject matter
 5   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
 6   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
 7   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
 8   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
 9   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
10   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
11   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
12   to respond when a court contemplates dismissing a claim on the merits, it is not so
13   when the dismissal is for lack of subject matter jurisdiction.”) (omitting internal
14   citations). A defendant attempting to remove an action from state to federal court
15   bears the burden of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d
16   925, 927 (9th Cir. 1986).        Further, a “strong presumption” against removal
17   jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
18         Defendant asserts that this Court has subject matter jurisdiction pursuant to
19   28 U.S.C. §§ 1331 and 1441. Removal at 2-3. Section 1441 provides, in relevant
20   part, that a defendant may remove to federal court a civil action in state court of
21   which the federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section
22   1331 provides that federal “district courts shall have original jurisdiction of all civil
23   actions arising under the Constitution, laws, or treaties of the United States.” See
24   id. § 1331.
25         Here, the Court’s review of the Notice of Removal and attached Complaint
26   makes clear that this Court does not have federal question jurisdiction over the instant
27   matter under 28 U.S.C. § 1331. First, there is no federal question apparent from the
28   face of the Complaint, which appears to allege only a simple unlawful detainer cause
                                                2
 1   of action. See Wescom Credit Union v. Dudley, No. CV 10-8203 GAF (SSx), 2010
 2   WL 4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does
 3   not arise under federal law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v.
 4   Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan.
 5   13, 2010) (remanding an action to state court for lack of subject matter jurisdiction
 6   where plaintiff’s complaint contained only an unlawful detainer claim).
 7         Second, there is no merit to Defendant’s contention that federal question
 8   jurisdiction exists based on the Protecting Tenants at Foreclosure Act of 2009
 9   (“PTFA”). Removal at 2-7. The PTFA does not create a private right of action;
10   rather, it provides a defense to state law unlawful detainer actions. See Logan v. U.S.
11   Bank Nat. Ass’n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of the
12   complaint because the PTFA “does not create a private right of action allowing
13   [plaintiff] to enforce its requirements”); see 12 U.S.C. § 5220. It is well settled that
14   a “case may not be removed to federal court on the basis of a federal defense . . . even
15   if the defense is anticipated in the plaintiff’s complaint, and even if both parties
16   concede that the federal defense is the only question truly at issue.” Caterpillar Inc.
17   v. Williams, 482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed. 318 (1987). Thus,
18   to the extent Defendant’s defenses to the unlawful detainer action are based on
19   alleged violations of federal law, those defenses do not provide a basis for federal
20   question jurisdiction. See id. Because Plaintiff’s complaint does not present a federal
21   question, either on its face or as artfully pled, the Court lacks jurisdiction under 28
22   U.S.C. § 1441.
23         ///
24         ///
25         ///
26         ///
27         ///
28         ///
                                                3
 1                                          III.
 2                                    CONCLUSION
 3         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 4   Court of California, County of Los Angeles, forthwith.
 5         IT IS FURTHER ORDERED that Defendant’s request to proceed in forma
 6   pauperis is DENIED as moot.
 7         IT IS SO ORDERED.
 8

 9   DATED: _____________
             March 4, 2020

10
                                          ________________________________________
11
                                          STEPHEN V. WILSON
12                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
